Title: To James Madison from George W. Erving (Abstract), 24 April 1805
From: Erving, George W.
To: Madison, James


24 April 1805, London. No. 56. “On the 16th. Instant I received letters from Mr. Monroe dated at Aranjuez on the 12th. of March. Finding that Mr. Purviance’s illness has disabled him from attending to the duties of his station, & under an apprehension that the public interests might in some degree suffer by his absence, Mr. Monroe has thought proper to desire me to take charge of our affairs ’till his return, or during Mr. Purviance’s indisposition; and to enable me to act in this trust has transmitted the necessary letters of introduction to Lord Mulgrave the Secretary of State for foreign Affairs.
“On the 17th. I wrote to Lord Mulgrave requesting an interview, which I obtained on the 20th. when I delivered Mr. Monroe’s letters; with these he expressed himself perfectly satisifed. I was received on this occasion with polite attention; As Lord Mulgrave was at the moment extremely occupied, I did not seek to prolong the interview after the principal object of it was satisfied, & therefore nothing passed between us of sufficient importance to be communicated to you.
“I have the honor herewith to transmit a note addressed to me on the 11th. Instant by Baron Jacobi the Prussian Minister at this Court, respecting certain regulations & precautions adopted by his government with a view to prevent the introduction of the Yellow fever into the Prussian Dominions, by vessels arriving thither from the United States. Upon this subject the Baron was referred to me some time since by Mr. Purviance, copies of the notes which passed on that occasion are also inclosed: In a conversation which I had with him on the 17th. Instant I learnt that he had transmitted those notes to his government, and I then renewed the assurances which they contain as to the precautions which are taken in the United States to guard against the introduction of the Fever, and its extension in places where it breaks out; and of the credit which shoud be given to our Bills of health.
“I take this first opportunity of transmitting to you two Acts of Parliament which have been lately passed, & which may be considered very important to the commercial interests of the United States; The first an Act to continue ’till June 1806 certain commercial regulations of our late treaty with this country, the second an act to continue in force during the war and ’till six months after a definitive treaty, allowing of importations in neutral bottoms from the Spanish Colonies in America for English or American Account under special licence to be granted to British Subjects. A third is also inclosed [not found] which sanctions the permissions heretofore given by the Council for importing and exporting to and from Spain in neutral bottoms; These permissions will still be occasionally granted, tho’ the act contains no prospective authority to that effect.”
